Citation Nr: 9928044	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  96-38 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for right ulnar 
neuropathy as secondary to a service-connected gunshot wound 
(GSW) of the right upper arm.  

2.  Entitlement to service connection for headaches, 
including secondary to service-connected residuals of a GSW 
of the right upper arm.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to July 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the VA RO 
which denied service connection for right ulnar neuropathy 
and headaches, claimed as secondary to service-connected 
residuals of a GSW of the right upper arm.  


FINDINGS OF FACT

1.  The veteran's right ulnar neuropathy was caused by his 
service-connected residuals of a GSW of the right upper arm.  

2. The veteran's headaches began many years after service and 
were not caused by any incident of service or by his service-
connected residuals of a GSW of the right upper arm.  


CONCLUSIONS OF LAW

1.  The veteran's right ulnar neuropathy is proximately due 
to or the result of service-connected residuals of a GSW of 
the right upper arm.  38 C.F.R. § 3.310 (1998).  

2.  Headaches were not incurred in or aggravated by service, 
and are not proximately due to or the result of service-
connected residuals of a GSW of the right upper arm.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
May 1966 to July 1969.  A review of his service medical 
records reveals that in December 1967 he was injured in 
combat when he sustained a GSW of the right upper arm with an 
open fracture of the humerus.  There reportedly was no artery 
or nerve involvement.  Subsequent records show treatment for 
the right upper arm GSW residuals, and a June 1968 record 
notes there was mild hypesthesia in the area of the lateral 
cutaneous nerve of the right forearm.  Service medical 
records do not show a diagnosis of right ulnar neuropathy.

Medical records during service and for many years later do 
not show a chronic headache disorder. 

A February 1970 VA examination noted right upper arm GSW 
residuals.  As to the right forearm, there was mild 
hypesthesia of the lateral cutaneous nerve.

In a March 1970 decision, the RO granted service connection 
for residuals of a GSW of the right upper arm with fracture 
of the humerus.  

During a May 1975 VA compensation examination, the veteran 
reported that he lost the tip of his right little finger in a 
1972 accident.  Residuals of the right upper arm GSW were 
noted.  Neurological findings were normal.

In an April 1978 letter, G.N. Boice, M.D. stated he had seen 
the veteran in March 1978 regarding residuals of the right 
upper arm wound.  It was noted that the only apparent 
residual was a scar which was adherent to the underlying 
biceps.  The veteran related that at times he had numbness of 
the 4th and 5th fingers of the right hand, but such was 
inconsistent and not present at the time of the examination.

A March 1983 VA outpatient record reveals that the veteran 
was recently seen for possible ulnar neuropathy.  It was 
noted that an electromyogram (EMG) showed neuropathic 
findings in ulnar innervated muscles, suggestive of ulnar 
nerve damage, probably secondary to scar tissue.  The 
diagnostic impression was probable nerve problem with 
questionable entrapment from scar tissue secondary to GSW.  

An April 1983 VA treatment record shows that the veteran 
reported being shot in the right upper arm during service.  
He indicated that following this, he had some intermittent 
numbness over the volar forearm and some weakness of the 
biceps musculature.  The veteran stated that he cut the right 
volar forearm in November 1978 with a piece of metal at work.  
He described a progressive loss of strength of the biceps 
brachium and recurrent shooting pain over the posterior upper 
arm since that time.  On physical examination, a scar over 
the ulnar and radial aspects of the right upper arm and a 
transverse scar over the volar forearm were observed.  The 
examiner noted that the elbow joint, wrist, and all fingers 
were within normal limits.  Sensation was normal in the arm 
and hand.  

An April 1983 VA treatment note shows that the veteran had 
complaints of loss of muscle strength in the biceps, brachii, 
and hand musculature.  The examiner indicated that no EMG or 
nerve conduction studies indicated a problem with nerves 
below the elbow.  It was noted that the loss of strength with 
no other signs of a problem suggested that he did not have an 
anatomic defect.  

Physical therapy treatment notes from June 1983 reveal that 
the veteran had good hand and arm strength.  It was noted 
that he responded well to physical therapy with significant 
resolution of his symptoms.  

A September 1983 VA examination noted right upper arm and 
forearm scars, and the tip of the right little finger was 
missing.  The veteran complained of loss of strength in the 
right arm.

A June 1984 VA neurological evaluation noted the veteran's 
history of a wound with right humerus fracture during service 
in 1967, and a post-service 1978 right medial forearm injury.  
The veteran reported a 10-year history of paresthesias in the 
right 4th and 5th digits and paresthesia in the medial 
forearm.  He also complained of loss of strength in the right 
arm and loss of elbow flexion.  On examination, inconsistent 
decreased pinprick sensation involving the right fifth digit 
was observed.  Good strength in intrinsic hand muscles, 
biceps, and triceps was noted.  The examiner indicated that 
EMG and nerve conduction velocity testing was inconsistent 
with mild ulnar neuropathy.  The doctor noted that such 
findings could not be attributable to the humeral injury 
during service.  The examiner opined that any nerve injury 
from that lesion would have been a radial nerve injury, which 
was not present on the basis of available tests.  It was 
noted that the diagnosis of ulnar neuropathy was not related 
to the war injury.

VA X-rays of the cervical spine in November 1994 led to an 
impression of mild kyphosis and minimal discogenic disease at 
C5-6 and C6-7.

The veteran was seen at a VAMC in January 1995 with 
complaints of right arm pain, extending from the upper arm up 
to the back of his head.  On examination, he had numbness on 
the ulnar distribution and strength within normal limits.  
The examiner suspected that the veteran had ulnar nerve 
irritation after injury.  

The veteran underwent an EMG examination in March 1995.  It 
was noted that examination of the right upper extremity was 
remarkable for a right ulnar mononeuropathy which could not 
be precisely localized and was mild in degree electrically.  
The examiner noted only mild axion loss in the right ulnar 
sensory response.  No electrodiagnostic evidence of a median 
mononeuropathy or right cervical radiculopathy was 
appreciated.  

An April 1995 VA treatment note shows that the veteran 
reported continued right arm pain.  It was noted that nerve 
conduction velocity studies failed to demonstrate significant 
ulnar or median neuropathy by report; however, an amplitude 
discrepancy between the right and left ulnar sensation study 
was noted.  EMG testing suggested mild right ulnar deviation.  
The diagnostic assessment was right ulnar neuropathy.  

The veteran was seen at a VA clinic in October 1995 with 
complaints of right arm pain and tingling since the GSW to 
the right humerus during service.  It was noted that the pain 
radiated to the hand, elbow, and shoulder with right medial 
ulnar subjective numbness.  

In February 1996, the veteran filed a claim for secondary 
service connection for right ulnar neuropathy and headaches.  

On VA examination in March 1996, the veteran's history was 
noted, including the right upper arm GSW in service, and 
later right ulnar neuropathy.  Examination showed full range 
of motion of the right shoulder, elbow, and wrist.  The 
examiner noted two well healed post-traumatic postoperative 
scars, one laterally and one medially in the mid area of the 
right humerus with some gross deformity.  Slight dysesthesia 
in the scar regions was noted.  The examiner indicated that 
no evidence of thenar atrophy was present.  Muscle tone was 
reported to be within normal limits, as was the grip of both 
hands.  Slight hypoesthesia of the ulnar distribution of the 
right arm and diminishment of the vibratory sensation was 
observed.  The veteran gave complaints of headaches and pains 
radiating from his right arm to his neck.  The diagnostic 
assessments were residuals of a GSW to the right arm with 
mononeuritis along the ulnar distribution, and scars.  The 
doctor stated that it was possible that the veteran's present 
symptomatology, especially the headaches, were related to the 
GSW in service.  It was noted that the right arm disability 
was obviously the result of the GSW.  

In April 1996, the veteran was seen at a VA neurology clinic 
for follow-up of his right hand numbness and pain.  He said 
that he had numbness and pain radiating from his right 4th 
and 5th digits up to the neck and head since the right upper 
arm injury in service.  It was noted that all work ups, 
including the EMG and nerve conduction velocity studies, were 
negative.  On examination, no objective weakness was 
observed.  Sensory pinprick was decreased and reflexes were 
symmetrical.  The diagnostic assessment was questionable 
neuropathy, clinically.  

On VA examination in March 1997, the veteran related that 
following the injury to his right upper arm in service, he 
had intermittent numbness of the 4th and 5th fingers.  He 
stated that the pain eventually radiated to his elbow, 
shoulder, neck, and head.  He related that he first sought 
treatment for the problem in the mid 1970s; however, such 
records were not available.  The veteran reported that he 
injured his right forearm in a construction accident after 
service in 1978, but he maintained that the injury had no 
effect on his pain.  Physical examination revealed normal 
bulk tone and strength in all upper extremity muscles.  The 
veteran complained of decreased pinprick sensation in the 
entire 4th and 5th digits.  It was noted that the numbness 
extended above the wrist and this was adjacent to the scar 
resulting from the construction accident.  The diagnosis was 
borderline EMG evidence that the veteran had right ulnar 
neuropathy.  The examiner opined that the clinical symptoms 
were consistent with right ulnar neuropathy, although sensory 
loss did not exactly correspond with the ulnar distribution.  
It was noted that some patients have anatomical variance of 
their ulnar distribution that could account for this 
discrepancy.  In the opinion of the examiner, such an ulnar 
injury could result from either the humeral GSW (in service) 
or the forearm construction injury (after service).  It was 
noted that there was no way for examination or EMG studies to 
differentiate the site of the lesion.  

On VA neurological examination in July 1997, the veteran 
reported that since the right upper arm GSW in service he had 
pain in the right hand radiating to the forearm, arm, 
shoulder, neck, and occiput.  He said the pain in his head 
was constant.  It was noted that his pain was not associated 
with nausea, vomiting, or photophobia.  The veteran reported 
that rarely he had some blurry vision when the pain was 
severe but he denied scintillation or scotomata.  The veteran 
had moderate kyphosis of the neck and mild rotation of the 
neck reproduced pain in the neck and occiput.  It was noted 
that cervical spine X-rays in 1994 showed mild degenerative 
changes and kyphosis.  The examiner indicated that the 
veteran's headache symptoms did not fulfill the diagnostic 
criteria for migraine.  The examiner's opinion was that the 
etiology of such symptoms could be due to cervical 
osteoarthritis.  The diagnosis was tension headaches.  It was 
noted that there was no clear connection between the tension 
headache and the GSW sustained in Vietnam.  

VA outpatient records show that in September 1997 the veteran 
complained of right arm, hand, and head pain.  Findings 
included diminished sensation in the right ulnar distribution 
and in the C7-8 distribution.  It was felt the veteran had C7 
neuropathy.  Cervical spine X-rays in March 1998 showed a 
small osteophyte at C5.  Additional treatment records from 
April to June 1998 show complaints of right upper extremity 
symptoms and headaches, and the records variously refer to 
right ulnar neuropathy and a cervical spine disorder.

II.  Analysis

The veteran's claims for service connection for right ulnar 
neuropathy and headaches are well grounded, meaning 
plausible.  The file shows that the RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary 
service connection may be granted for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310.  Secondary service 
connection includes instances in which there is additional 
disability of a non-service-connected condition due to 
aggravation by an established service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

A. Right Ulnar Neuropathy 

Service medical records from the veteran's 1966-1969 period 
of active duty are negative for a diagnosis of right ulnar 
neuropathy, although the veteran had some right forearm 
neurological symptoms after the 1967 GSW to the right upper 
arm.  A post-service VA examination in 1970 noted some right 
forearm neurological symptoms, although right ulnar 
neuropathy was not diagnoses.  Post-service injuries include 
a right 5th finger injury in 1972 and a right forearm injury 
in 1978.  The first diagnosis of right ulnar neuropathy is in 
1983.  A 1983 medical record questioned whether right ulnar 
neuropathy was due to scar tissue from the service-connected 
right upper arm GSW residuals, but a 1984 neurological 
evaluation concluded that there was no such relationship.  
More recent medical records, in 1996 and 1997, include 
opinions that the service-connected right upper arm GSW 
residuals are or may be responsible for right ulnar 
neuropathy, although some of the records also suggest that 
right forearm neurological symptoms may be associated with 
post-service injury or a recent cervical spine disorder.

As can be seen, there is evidence both for and against the 
claim of secondary service connection. The Board finds that 
the medical evidence is in relative equipoise as to whether 
the veteran's service-connected residuals of a GSW to the 
right upper arm are the proximate cause of the current right 
ulnar neuropathy.  Under such circumstance, the veteran is 
given the benefit of the doubt on this point.  Therefore, 
secondary service connection is warranted for right ulnar 
neuropathy.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

B. Headaches 

Service medical records from the veteran's 1966-1969 period 
of active duty are negative for findings or diagnosis of 
chronic headaches.  The first post-service medical evidence 
showing complaints of headaches is from the 1990s, many years 
after service.  The claims file contains no medical evidence 
which links current headaches with any incident of service.  
The weight of the evidence is against direct service 
connection for headaches.

The veteran primarily argues that his headaches are secondary 
to the service-connected residuals of a GSW to the right 
upper arm.  

The 1996 VA examiner opined that it was possible that the 
veteran's headaches were related to the right upper arm GSW 
during service.  However, no rationale was given to this 
speculative opinion.  A 1997 VA examination noted that the 
etiology of headaches could be recently noted cervical spine 
arthritis, although a diagnosis of tension headaches was 
rendered.  The doctor noted that there was no clear 
connection between the tension headaches and the GSW 
sustained in Vietnam.  This is persuasive evidence against 
secondary service connection for headaches.  A number of 
recent treatment records from 1997 and 1998 show complaints 
of headaches and note a cervical spine problem.  These 
records do not suggest the headaches stem for the service-
connected residuals of a right upper arm GSW.

The weight of the evidence demonstrates that the veteran's 
headaches were not caused by his service-connected residuals 
of a GSW of the right upper arm.  Thus, secondary service 
connection is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for headaches, on either a direct or secondary 
basis, must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.  


ORDER

Service connection for right ulnar neuropathy is granted.  

Service connection for headaches is denied.  



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

